Citation Nr: 0632088	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-02 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals, status-post repair, patellar subluxation, left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from March 1997 to August 
2001.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision of the Togus, Maine, Regional Office (RO) which 
granted service connection for post-operative left knee 
patellar subluxation repair residuals and assigned a 10 
percent evaluation for that disability.  The veteran 
disagreed with the assigned initial evaluation.  By decisions 
issued in August 2004 and March 2005, the Board Remanded the 
claim.  The claim now returns for appellate review following 
additional development.  


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by pain on flexion and extension, although the 
veteran retains a full range of flexion and extension, and by 
localized "hang-up" or catching on maneuvering of the left 
patella, and by abnormalities on radiologic examination, 
including a bony protrusion under the left patella which 
creates an incongruity of the joint and interrupts the normal 
glide of the patella.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial evaluation in 
excess of 10 percent under 38 C.F.R. § 4.71, Diagnostic Code 
5260, for residuals, status-post repair, patellar 
subluxation, left knee, based on limitation of flexion and 
extension, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261, 5299 (2006).

2.  The criteria for a separate, compensable, 20 percent 
initial evaluation under 38 C.F.R. § 4.71, Diagnostic Code 
5257, for residuals, status-post repair, patellar 
subluxation, left knee, based on instability and faulty 
tracking of the patella, are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261, 5299 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that when a complete or substantially complete application 
for benefits is filed, VA must notify a claimant and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(b) (2006).  VCAA notice must inform a claimant of (1) 
any information and evidence not of record needed to 
substantiate the claim; (2) what information VA will seek to 
provide; and (3) what information the claimant is expected to 
provide.  Under 38 C.F.R. § 3.159(b)(1), VA must also ask the 
claimant to submit any pertinent evidence in his or her 
possession.

The original rating decision in this case, a grant of service 
connection, was rendered in November 2001.  The notice 
provided to the veteran prior to that rating decision did not 
discuss the criteria for an initial rating.  Following the 
Board's August 2004 Remand of the claim, the veteran was 
notified, in an August 2004 letter, of the evidence required 
to establish a claim for an increased evaluation.  In 
particular, the letter advised the veteran to notify VA of 
any evidence that he thought might support his claim, and 
advised the veteran to submit any evidence in his possession 
that might support his claim.  The Board's March 2005 Remand 
provided additional specific information about criteria and 
Diagnostic Codes which might allow for an increased initial 
evaluation.  

Considering the content of the various communications to the 
veteran, VCAA notice in compliance with the statute and the 
requirements set forth in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), was provided to the veteran prior to the transfer and 
certification of the veteran's case to the Board in July 
2005, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Information regarding the effective date of the separate 
rating for the left knee will be addressed by the RO when it 
effectuates this grant.  

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to the 
timing of the VCAA notification, nor has any been shown.

As for VA's duty to assist the veteran, the veteran has not 
identified any relevant clinical records other than VA 
medical records.  Those records have been obtained, from 
August 2001, when the veteran submitted the claim now on 
appeal, through August 2005.  There is no indication that any 
other relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided with two 
VA examinations in conjunction with his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  VA has satisfied both its 
duty to inform the veteran and the duty to assist the veteran 
in this case. 

Facts and analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

After the veteran submitted his August 2001 claim, he was 
afforded VA examination in October 2001.  The veteran 
complained of pain, inability to kneel on the left knee, and 
impairment of bending and squatting, but denied further 
subluxation or dislocation of the left patella.  McMurray's 
sign, Lachman's sign, and anterior and posterior drawer 
testing were negative for instability, but the examiner 
stated that the patella felt loose.  Range of motion was from 
0 degrees of extension to 140 degrees of flexion.  There was 
crepitus on flexion and extension, and the left thigh was 5 
centimeters smaller than the right.

By a rating decision issued in November, 2001, the veteran 
was granted service connection for residuals, status post 
repair of patellar subluxation, left knee.  An initial 10 
percent evaluation was assigned under Diagnostic Code (DC) 
5299, used to evaluate disorders not otherwise addressed in 
criteria for evaluating knee disability, and DC 5260, the 
criteria for evaluating limitation of flexion at the knee.  

An August 2002 VA treatment note states that the veteran 
complained of left knee pain, swelling, popping, and 
snapping.  The veteran exhibited a full range of motion of 
the left knee with crepitus on extension.  There was atrophy 
of the quadriceps muscle.  A diagnostic impression of post-
operative knee pain was assigned.  The VA physician made no 
findings as to whether the veteran experienced any left knee 
functional impairment due to his diagnosed joint pain.

March 2003 VA treatment notes reflect that there was 
instability of the patella.  The veteran had a steady gait 
and full range of motion of the knee.  In January 2004, the 
veteran reported patellar dislocations.  The knee would "pop 
back" on its own.  There was considerable pain with these 
occurrences, the veteran reported.  In March 2004, the 
provider recommended that the veteran should undergo another 
arthroscopy, although that procedure could be postponed until 
the veteran's employment allowed.  However, the veteran 
declined further arthroscopy, since it was unlikely to 
resolve his problems, according to a February 2005 treatment 
note.

On VA examination conducted in February 2005, the veteran 
reported trouble bending and straightening the left knee, 
with marked popping, snapping, and clicking.  He denied that 
there was locking of the knee, but reported a severe 
"catching" problem.  He reported weakness of the left knee.  
Giving way of the left knee occurred approximately twice per 
day.  The veteran used a left knee brace.  Range of motion of 
the left knee was from 0 degrees of extension to 150 degrees 
of flexion.  The examiner found that there was localized 
hang-up or catching on maneuvering of the left patella.  MRI 
(magnetic resonance imaging) conducted in January 2000 
disclosed an articular defect of the lateral femoral 
condoyle, thought possibly to be due to osteochondritis 
desiccans, and radiologic examination disclosed a bony 
protrusion or spur under the left patella, creating an 
incongruity of the joint which was likely to interrupt the 
normal glide of the left patella, the examiner opined.  

The radiologic evidence establishes that there are bony 
abnormalities of the veteran's left knee.  The provisions of 
38 C.F.R. § 4.71a, DC 5003, the criteria for evaluating 
degenerative arthritis, state that degenerative arthritis 
established by radiologic findings will be rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  DC 5003 
further states that, where limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion, to be combined, not added, under DC 5003.

The VA examinations and outpatient treatment notes 
consistently reflect that the veteran has range of motion 
from 0 degrees of extension to 140 degrees, or more, of 
flexion.  Full range of motion of the knee is from 0 degrees 
to 140 degrees in extension and flexion.  38 C.F.R. § 4.71a, 
Plate II.  When flexion of the knee is limited to 60 degrees, 
a noncompensable rating is assignable under DC 5260.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  When extension is limited to 5 degrees, a 
noncompensable rating is assigned under DC 5261.  When 
extension is limited to 10 degrees, a 10 percent rating may 
be assigned.  

Although the veteran has pain on flexion and extension, an 
evaluation in excess of 10 percent is not warranted under 
either DC 5260 or DC 5261, since he retains full range of 
each motion despite pain.  The veteran is not entitled to a 
separate, compensable, 10 percent evaluation under DC 5261 in 
addition to the 10 percent already assigned under DC 5260, 
since the 10 percent assigned under DC 5260 is the 10 percent 
evaluation warranted for arthritis of a joint.  The terms of 
DC 5003 specifically limit evaluation for arthritis of a 
joint to one schedular 10 percent evaluation under a 
diagnostic code pertaining to limitation of motion when one 
major joint is affected.  

However, the evidence establishes that the veteran has 
catching and giving way of the knee.  The examiner who 
conducted February 2005 VA examination opined that a bony 
protrusion on the patella interrupts the normal smooth glide 
of the patella.  Where a veteran has both arthritis with pain 
and limitation of motion and knee instability or subluxation, 
a separate, compensable evaluation may be assigned under DC 
5257 even if the veteran also has degenerative joint disease 
which may be evaluated under DC 5003.  See VAOPGCPREC 9-98; 
VAOPGCPREC 23-97.  

Under DC 5257, the schedular criteria call for a 10 percent 
disability rating for slight impairment involving recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is warranted for moderate impairment, and a 30 percent 
disability rating is assigned for severe impairment.  
Compensating a claimant for separate functional impairment 
under DC 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97.  

In this case, the assignment of a 10 percent evaluation under 
DCs 5260 and 5299 does not address the limitation and 
impairment the veteran suffers due to the instability and 
catching of the patella.  A separate, compensable, initial 20 
percent evaluation under DC 5257 for moderate instability, in 
additional to the 10 percent initial evaluation under DC 
5260, is warranted.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 20 percent under DC 5257.  
Although the veteran reports that episodes of giving way of 
the knee occur twice daily, the veteran himself denies that 
he ahs ever fallen as a result of such episode.  Thus, it 
appears that the episodes of giving way are not so complete 
or sudden that the veteran falls, and the episodes are 
controlled with the veteran's use of a knee brace.  Despite 
the frequency of these occurrences, the Board finds that the 
occurrences are not of such severity as to warrant an 
evaluation in excess of 20 percent.  

The most recent VA examination report indicates that, when 
the veteran has pain, the pain is primarily with flexion, 
beginning at about 30 degrees of flexion.  However, the 
veteran himself reports that his pain is intermittent, 
occurring "off and on."  In particular, the Board notes 
that the veteran reported, at the February 2005 VA 
examination, that his only pain medications were an 
occasional Tylenol or ibuprofen tablet.  There is no evidence 
that narcotic medication is required.  An evaluation in 
excess of 20 percent based on pain resulting from the 
episodes of patellar subluxation is not warranted.

The Board also notes that, at the time of the February 2005 
VA examination, the veteran stated he had been unable to work 
for the previous month, although he also reported that, 
previous to that time, he did not lose any time from work as 
a result of the service-connected knee disability.  However, 
the veteran did not report that the symptoms of the service-
connected left knee disability had changed between the time 
he was working and when he stopped working.  During the 
examination, the veteran reported that he remained able to 
walk as much as a mile, despite the service-connected left 
knee disability.  The Board finds that the veteran's report 
that he had not worked for the month preceding the February 
2005 VA examination does not warrant an evaluation in excess 
of 10 percent under DC 5257, when considered in light of the 
10 evaluation also in effect under DC 5260.  

An initial evaluation in excess of 10 percent under DC 5260 
for limitation of range of flexion is not warranted.  
Although an additional initial 20 percent evaluation under DC 
5257 is warranted for instability, the preponderance of the 
evidence is against the claim for an initial evaluation in 
excess of 10 percent for a left knee disability under either 
of those diagnostic codes during any portion of the appeal 
period.  The medical record has never shown limitation of 
flexion to 60 percent or less nor has it been shown that 
extension is limited to 5 degrees or more which provide the 
baseline for a 10 percent rating.  No other diagnostic code 
applies for limitation of motion under the facts in this 
case.  The 10 percent rating compensates the veteran for his 
functional loss and pain on movement as he currently does not 
exhibit compensable limitation of motion in the left knee.  
As the evidence is not in equipoise to warrant an initial 
evaluation in excess of 10 percent under either diagnostic 
code, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable evaluation.  An 
additional, separate, compensable, 10 percent evaluation 
under DC 5257, in addition to the initial 10 percent 
evaluation under DC 5260, is granted.  


ORDER

An initial evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, for limitation of flexion, due 
to residuals, status post repair, patellar subluxation, left 
knee, is denied.  

An initial 20 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for instability, due to residuals, 
status post repair, patellar subluxation, left knee, is 
granted, subject to law and regulations governing awards of 
monetary compensation.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


